Exhibit 10.2

ADDENDUM TO EMPLOYMENT AGREEMENT

THIS ADDENDUM TO EMPLOYMENT AGREEMENT (“Addendum”) is entered into effective as
of January 1, 2013 (the “Effective Date”), by and between Stewart Information
Services Corp. (the “Company”), and Glenn H. Clements (the “Executive”).

W I T N E S S E T H:

WHEREAS, Executive is currently employed with the Company and previously entered
into an Employment Agreement with the Company as of January 1, 2012 (“Effective
Date”); and

WHEREAS, Executive and the Company have agreed to amend the Agreement to provide
for a change in the Executive’s entitlement of certain payments, including
(Short Term Incentive Plan), as specified and defined in the Employment
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Addendum and other good and valuable consideration, the
Executive and the Company, intending to be legally bound, hereby agree as
follows:

Section 2.2.1. Short Term Incentives, in the Employment Agreement shall be
amended and superseded by the following Section 2.2.1.:

“2.2.1. Short Term Incentives. The Executive shall be eligible to receive an
annual short term incentive cash payment, the incentive plan to be determined by
the Board in its sole discretion. The terms of the short term incentive plan
(“STI Plan”) are set out in Exhibit A hereto, which is incorporated herein for
all purposes. The terms and conditions of the STI Plan are subject to change
from year to year. The payment made pursuant to this Section 2.2.1 shall be paid
to the Executive in the succeeding year for which it is earned and shall be paid
by March 31 of such year. The Executive must be actually employed on the date
that any short term incentive plan payment is made in order to be eligible and
entitled to any such short term incentive plan payment, except as otherwise set
forth in this Agreement.”

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

EXECUTIVE

By: /s/ Glenn H. Clements                                           

Date: August 23, 2013

Name: Glenn H. Clements

Title: Group President, Direct Operations



--------------------------------------------------------------------------------

COMPANY

Stewart Information Services Corp.

By: /s/ Matthew W. Morris                                                 

Date: August 23, 2013

Name: Matthew W. Morris

Title: Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

ANNUAL SHORT TERM INCENTIVE PLAN

(“STI PLAN”)

Executive shall be eligible to participate in the Company’s Annual Bonus Payment
Program, also known as the Short Term Incentive Plan (“STI Plan”). The STI Plan
shall be determined by the Board of Directors (“Board”), in its sole discretion.

Payout amount will be determined by the attainment towards metrics which are
both specific to your position as well as reflective of corporate performance.

As part of its analysis, the Board shall consider the following targets in
determining the amount of the STI payment to the Executive:

 

Short Term Incentive (STI)

        

Target Payout:

     100% of Base Pay            400,000   

Maximum Target Payout:

     200% of Target            800,000   

Metrics Used to Determine STI

   Maximum     Target     Threshold     Weighting  

Corporate Performance

        

Corporate EBITDA Improvement

     10.00 %      0.00 %      -10.00 %      20 % 

Corporate Modified Return on Equity

     5.00 %      4.70 %      4.10 %      16 % 

Corporate Relative Total Shareholder Return (TSR) Performance

     80.00 %      50.00 %      30.00 %      4 % 

Operational Performance

        

Total Net Revenues

     5.00 %      0.00 %      -5.00 %      22 % 

Pretax Profit Margin

     17.00 %      15.00 %      13.00 %      16 % 

Employee Costs Ratio

     46.00 %      47.00 %      48.00 %      14 % 

Policy Loss Ratio

     6.25 %      6.75 %      7.00 %      8 % 

STI will be delivered as a cash bonus, paid annually after the conclusion of the
fiscal year, before the end of the first quarter of the succeeding year. STI
payout is expressed as a percentage of your base pay.

Target Annual STI payout is the equivalent of 100% of your base pay.

Maximum Annual STI payout is the equivalent of 200% of your target payout.



--------------------------------------------------------------------------------

Specific terms and calculations related to the Short Term Incentive (STI) Plan

The following terms are in relation to our global STI Plan. Individual metrics
may or may not apply to your specific agreement.

Periodically, components of metrics may be adjusted, which may impact
comparability between measurement periods. In such cases, prior period
components of metrics will be restated to conform to current measurements.

 

Term/Calculation

  

Definition

Base Pay

   This is the annual base salary.

Budget Attainment

   Budget Attainment metric measures the variance between actual expenses and
budget expenses for service center executives. The variance is expressed as a
percent variance. The metric is calculated by taking the actual annual expenses
minus the budgeted annual expenses. The difference is then divided by the
budgeted annual expenses. Payout for this metric is based on variance
percentage.

Company

   The Company is Stewart Information Services Corporation and its subsidiaries.

Corporate

   Corporate is the same as Company.

Corporate Performance

   Corporate Performance is the set of metrics for the Company.

Cost Control Initiative

   Cost Control Initiative metric is specific goals established for each service
center executive. This metric is measured by determining how much of the annual
goals were completed on a percentage basis. Payout for this metric is based on
completion percentage.

Customer Service Index

   Customer Service Index metric is an internal survey conducted at least
annually. The initial benchmark is the survey completed in first half of 2012. A
subsequent survey is then measured against the benchmark. The metric is
calculated by taking the subsequent survey score minus the benchmark survey
score. The difference is then divided by the benchmark survey score. Payout for
this metric is based on percent improvement.

Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA)

   EBITDA metric is calculated by adding back interest expense, depreciation
expense and amortization expense to pretax earnings. The source of data is the
System of Record. Payout for this metric is based on percent improvement.

Employee Costs

   Employee Costs is line 28 Total Employee Costs from the Profit Center
Statement (STG portion) and Schedule A (STC portion). As a result, the System of
Record is the PCSAPP and STATAPP.



--------------------------------------------------------------------------------

Term/Calculation

  

Definition

Employee Costs Ratio

   Employee Costs Ratio metric is calculated by dividing the Employee Costs by
Operating Revenues from the Profit Center Statement (STG portion) and Schedule A
(STC portion). As a result, the System of Record is the PCSAPP and STATAPP.
Payout for this metric is based on ratio attainment.

Maximum (Performance Level)

   See Performance Level.

Maximum Target Payout

   The Maximum Target Payout is the maximum annual cash bonus that can be earned
and paid under the STI. It is calculated by multiplying the Target Payout by an
agreed upon percentage as indicated in the Executive Compensation Plan Summary.

Modified Average Shareholders’ Equity

   Modified Average Shareholders’ Equity is calculated by subtracting cumulative
other comprehensive income and noncontrolling interest from shareholders’
equity. This calculation is done as of the beginning of the year and the end of
the year. The average is then calculated by adding the beginning of the year and
ending of the year calculations and then dividing by two.

Modified Net Earnings Attributable to Company

   Modified Net Earnings Attributable to Company is calculated by subtracting
certain items including, but not limited to, certain unusual income tax expense
or benefit as determined by the Board of Directors of the Company from Net
Earnings Attributable to Company. The source of data is the System of Record.

Modified Return on Equity (Modified ROE)

   Modified Return on Equity metric is calculated by dividing Modified Net
Earnings Attributable to Company by Modified Average Shareholders’ Equity. The
source of data is the System of Record. Payout for this metric is based on ratio
attainment.

National Production Services (NPS) Expenses Ratio

   National Production Services (NPS) Expenses Ratio metric is calculated by
dividing NPS expenses by the sum of (1) Operating Revenues less the Company’s
portion of earnings from equity investees from the Direct Operations Segment and
(2) external Operating Revenues less the Company’s portion of earnings from
equity investees from NPS. The source of data is the System of Record. Payout
for this metric is based on ratio attainment.



--------------------------------------------------------------------------------

Term/Calculation

  

Definition

Operating Revenues

   Operating Revenues is line 20 Total Revenues from the Profit Center Statement
(STG portion) and line 20 Total Net Revenues from the Schedule A (STC portion).
As a result, the System of Record is the PCSAPP and STATAPP.

Operational Performance

   Operational Performance is the set of metrics for an executives’ area of
management.

Performance Level

   Performance Level represents the range of possible payout depending on
performance driver for each metric. The payout range is defined as the Threshold
(50%), Target (100%) and Maximum (200%).

Policy Loss Ratio

   Policy Loss Ratio metric is calculated by dividing Title Losses and Claims by
Title Insurance Revenues from Direct Operations and Agency Operations. This
calculation derived from the GAAP financials rather than the PCS Policy Losses
Ratio. The source of data is the System of Record. Payout for this metric is
based on ratio attainment.

Premium Remittance Per Agency Ratio

   Premium Remittance Per Agency Ratio metric is calculated by dividing premium
revenues remitted by active independent agencies by the number of active
independent agencies and excludes agencies who are zero dollar premium
remitters. The source of the data is STNET1, which is the primary source for
policy remittances, along with the number of agencies. Payout for this metric is
based on percent improvement.

Pretax Profit

   Pretax Profit is the pretax earnings reported on line 71 of the Profit Center
Statements (STG portion) and Schedule A (STC portion). As a result, the System
of Record is the PCSAPP and STATAPP.

Pretax Profit Margin

   Pretax Profit Growth metric is calculated by using what is reported on line
71 Pretax Profit from the Profit Center Statements (STG portion) and Schedule A
(STC portion). As a result, the System of Record is the PCSAPP and STATAPP.
Payout for this metric is based on percent change from the prior year.

System of Record

   Hyperion Financial Management (HFM) is the system of record for all financial
data unless otherwise stated.

Target (Performance Level)

   See Performance Level.

Target Payout

   Target Payout is the annual cash bonus that can be earned and paid under the
STI. Target Payout is calculated by multiplying Base Pay by an agreed upon
percentage as indicated in the Executive Compensation Plan Summary.

Threshold (Performance Level)

   See Performance Level.



--------------------------------------------------------------------------------

Term/Calculation

  

Definition

Title Insurance Revenues

   Title Insurance Revenues are revenues earned from title insurance and escrow
and other related fees. The source of data is the System of Record.

Title Losses and Claims

   Title Losses and Claims is a line item on the Company’s Consolidated
Statement of Operations, Retained Earnings and Comprehensive Earnings that is
defined in the Company’s Annual Report filed with the Securities Exchange
Commission on the Form 10-K. The source of data is the System of Record.

Total Shareholder Return (TSR)

   Total Shareholder Return is calculated by taking the difference between the
Company’s end of year price per share and the beginning of year price per share
and adding the Company dividend per share. Next, divide that sum by the
Company’s beginning of year price per share.

Total Shareholder Return (TSR) Ranking

   Total Shareholder Return Ranking metric is determined by calculating the
Company’s percentile ranking for Total Shareholder Return relative to the
Russell 2000 Financial Services Index. The source of data is Bloomberg the
Company’s investment portfolio manager. Payout for this metric is based on
percentile ranking.

Weighting

   Weighting is a calculation that applies a percentage to each metric. The
aggregation of the percentages is 100%.